Name: Commission Regulation (EC) No 2476/94 of 13 October 1994 limiting the period of validity of advance fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the treaty
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  agricultural activity;  trade policy
 Date Published: nan

 14. 10 . 94 Official Journal of the European Communities No L 264/9 COMMISSION REGULATION (EC) No 2476/94 of 13 October 1994 limiting the period of validity of advance fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty current arrangements and the GATT arrangements ; whereas this measure does not prejudge the method which will be used for administration of the GATT Agreement ; whereas, in this context, measures will be taken as quickly as possible in order to avoid disturbances in trade ; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing certificates requested pursuant to Regulation (EC) No 1223/94 whose period of validity following the application of Article 4 of this Regulation, goes beyond 15 October 1995 shall be limited to 13 October 1995 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 8 (3) thereof, Whereas, under the GATT Agreement, the budgetary expenditure for goods not covered by Annex II must be reduced by 36 % in six years ; whereas that reduction must be applied, for the first time, over annual budgetary exercises, beginning on 16 October 1995 and expiring on 1 5 October of the following year ; Whereas it appears necessary to quantify the expenditure for every budgetary year ; whereas in order to ensure this quantification, steps must be taken to make certain that certificates issued under the current arrangements are used under those arrangements ; whereas, to that end, the period of validity of certificates issued under the current arrangements should be limited to 15 October 1995 ; whereas 14 and 15 October 1995 are not working days, the period of validity of certificates issued under the current agreements has to be limited to 13 October 1995 ; Whereas Article 4 of Commission Regulation (EC) No 1223/94 of 30 May 1994 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty (2), establishes the duration of validity for advance fixing certificates ; whereas this Regulation will have to take account of the GATT Agreement ; Whereas the use of one of the arrangements referred to in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (3), as amended by Regulation (EEC) No 2026/83 (4), may result in an extension of the period of validity of licences ; whereas it should be laid down that products placed under one of those arrangements must be withdrawn from that arrangement not later than 13 October 1995 ; whereas that constitutes a derogation from the provisions fixing the period during which products may be placed under one of those arrangements ; Whereas the measure provided for in this Regulation is taken to ensure a harmonious transition between the Article 2 Products which on 13 October 1995 are covered by one of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80, shall be the subject, on that date, of the export declaration, within the meaning of Article 30 of Commission Regulation (EEC) No 3665/87 0. Article 3 To avoid disturbances in trade, other measures that are necessary to take account of the particular circumstances relating to products exported in the form of goods not covered by Annex II to the Treaty, shall be taken as necessary in accordance with the procedure laid down in Article 16 of Regulation (EC) No 3448/93. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licences and certificates applied for from the date of its entry into force .(  ) OJ No L 318 , 20 . 12. 1993, p . 18 . 0 OJ No L 136, 31 . 5. 1994, p. 33. (3) OJ No L 62, 7. 3 . 1980, p. 5. (4) OJ No L 199, 22. 7. 1983, p. 12. 0 OJ No L 351 , 14. 12. 1987, p. 1 . No L 264/10 14. 10. 94Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1994. For the Commission Martin BANGEMANN Member of the Commission